 
EXHIBIT 10.1
 
 
 
 
 
 
 
 
 
NORTH AMERICAN GALVANIZING & COATINGS, INC.
2009 INCENTIVE STOCK PLAN
(Amended and Restated as of December 4, 2009)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 

--------------------------------------------------------------------------------


TABLE OF CONTENTS


   
 
 
Page

 
§ 1.
BACKGROUND AND PURPOSE 
1

 
§ 2.
DEFINITIONS 
1

 
 
2.1
Account 
1

 
 
2.2
Affiliate 
2

 
 
2.3
Automatic Deferral Period 
2

 
 
2.4
Beneficiary 
2

 
 
2.5
Board 
2

 
 
2.6
Certificate 
2

 
 
2.7
Change Effective Date 
2

 
 
2.8
Change in Control 
2

 
 
2.9
Code 
5

 
 
2.10
Committee 
5

 
 
2.11
Company 
5

 
 
2.12
Deferral Period 
5

 
 
2.13
Director 
5

 
 
2.14
Elective Deferral Period 
5

 
 
2.15
Fair Market Value 
5

 
 
2.16
ISO 
6

 
 
2.17
Inside Director 
6

 
 
2.18
Key Employee 
7

 
 
2.19
NASDAQ Official Closing Price 
7

 
 
2.20
1933 Act 
7

 
 
2.21
1934 Act 
7

 
 
2.22
Non-ISO 
7

 
 
2.23
Option 
7

 
 
2.24
Option Certificate 
7

 
 
2.25
Option Price 
7

 
 
2.26
Outside Director 
7

 
 
2.27
Parent 
7

 
 
2.28
Plan 
7

 
 
2.29
Preexisting Plan 
7

 
i

--------------------------------------------------------------------------------


 
2.30
Rule 16b-3 
8

 
 
2.31
SAR Value 
8

 
 
2.32
Stock 
8

 
 
2.33
Stock Appreciation Right 
8

 
 
2.34
Stock Appreciation Right Certificate 
8

 
 
2.35
Stock Grant 
8

 
 
2.36
Stock Grant Certificate 
8

 
 
2.37
Stock Unit Grant 
8

 
 
2.38
Subsidiary 
8

 
 
2.39
Ten Percent Shareholder 
8

 
§ 3.
SHARES AND GRANT LIMITS 
9

 
 
3.1
Shares Reserved 
9

 
 
3.2
Source of Shares 
9

 
 
3.3
Reduction and Restoration of Shares Reserved 
10

 
 
3.4
Use of Proceeds 
11

 
 
3.5
Grant Limits 
11

 
 
3.6
Preexisting Plan 
11

 
§ 4.
EFFECTIVE DATE 
11

 
§ 5.
COMMITTEE 
11

 
§ 6.
ELIGIBILITY 
12

 
§ 7.
OPTIONS 
12

 
 
7.1
Committee Action 
12

 
 
7.2
Option Certificate 
12

 
 
7.3
$100,000 Limit 
13

 
 
7.4
Option Price 
13

 
 
7.5
Payment 
14

 
 
7.6
Exercise 
14

 
§ 8.
STOCK APPRECIATION RIGHTS 
15

 
 
8.1
Committee Action 
15

 
 
8.2
Terms and Conditions 
16

 
ii

--------------------------------------------------------------------------------


 
8.3
Exercise 
18

 
§ 9.
STOCK GRANTS 
18

 
 
9.1
Committee Action 
18

 
 
9.2
Conditions 
19

 
 
9.3
Dividends, Voting Rights and Creditor Status 
21

 
 
9.4
Satisfaction of Forfeiture Conditions 
22

 
 
9.5
Performance Goals for Income Tax Deduction 
22

 
§ 10.
NORTH AMERICAN GALVANIZING & COATINGS, INC. DIRECTOR STOCK UNIT PROGRAM 
24

 
 
10.1
Outside Directors 
24

 
 
10.2
Inside Directors 
25

 
 
10.3
Matching Grants 
25

 
 
10.4
Deferral Periods 
25

 
 
10.5
Payment 
28

 
 
10.6
Non-Forfeitable Account and Account Adjustments 
28

 
 
10.7
General Assets 
28

 
 
10.8
No Liability 
29

 
 
10.9
Rabbi Trust 
29

 
 
10.10
Amendment and Termination 
29

 
§ 11.
NON-TRANSFERABILITY 
31

 
§ 12.
SECURITIES REGISTRATION 
31

 
§ 13.
LIFE OF PLAN 
32

 
§ 14.
ADJUSTMENT 
33

 
 
14.1
Capital Structure 
33

 
 
14.2
Shares Reserved 
34

 
 
14.3
Transactions Described in § 424 of the Code 
34

 
 
14.4
Fractional Shares 
35

 
§ 15.
CHANGE IN CONTROL 
35

 
§ 16.
AMENDMENT OR TERMINATION 
36

 
§ 17.
MISCELLANEOUS 
37

 
iii

--------------------------------------------------------------------------------


 
17.1
Shareholder Rights 
37

 
 
17.2
No Contract of Employment 
37

 
 
17.3
Tax Withholding 
37

 
 
17.4
Construction 
38

 
 
17.5
Other Conditions 
38

 
 
17.6
Rule 16b-3 
38

 
 
17.7
Coordination with Employment Agreements and Other Agreements 
39

 


iv

--------------------------------------------------------------------------------


§ 1.

 
BACKGROUND AND PURPOSE
 
The purpose of this Plan is to promote the interests of North American
Galvanizing & Coatings, Inc., (the “Company”) by authorizing the Committee to
grant Options and Stock Appreciation Rights and to make Stock Grants to Key
Employees and Directors and to make Stock Unit Grants to Directors in order
(1) to attract and retain Key Employees and Directors, (2) to provide an
additional incentive to each Key Employee and Director to work to increase the
Stock value, (3) to provide each Key Employee and Director with a stake in the
future of the Company which corresponds to the stake of each of the Company’s
shareholders, and (4) to tie each Director’s compensation to the long-term Stock
value.  This Plan document contains various amendments approved by the Board
after the Plan was approved by the shareholders July 29, 2009.  The
shareholder-approved Plan replaced and superseded the North American Galvanizing
& Coatings, Inc., 2004 Stock Incentive Plan, as amended.  This amended and
restated Plan document also incorporates and supersedes the North American
Galvanizing & Coatings, Inc., Director Stock Unit Program that was adopted in
connection with the adoption of the 2004 Incentive Stock Plan July 21,
2004.  This amended and restated Plan document is effective as of October 1,
2009 and supersedes all previous versions of the Plan and the Director Stock
Unit Program.
§ 2.
 
DEFINITIONS
 
2.1 Account - means the bookkeeping account maintained by the Committee to show
for each Director as of any date all Stock Unit Grant credits made for such

--------------------------------------------------------------------------------


 
Director under this Plan, the adjustments to such credits and any distributions
related to such Account.
 
2.2 Affiliate - means any organization (other than a Subsidiary) that would be
treated as under common control with the Company under § 414(c) of the Code if
“50 percent” were substituted for “80 percent” in the income tax regulations
under § 414(c) of the Code.
 
2.3 Automatic Deferral Period - means the period described in § 10.4(b).
 
2.4 Beneficiary - means for each Director the person designated as such by the
Director on the form provided for this purpose or, if no such person is so
designated or if no such person survives the Director, the Director’s estate.
2.5 Board - means the Board of Directors of the Company.
 
2.6 Certificate - means, as applicable, an Option Certificate, a Stock
Appreciation Right Certificate or a Stock Grant Certificate.
 
2.7 Change Effective Date - means either the date which includes the “closing”
of the transaction which makes a Change in Control effective if the Change in
Control is made effective through a transaction which has a “closing” or the
date a Change in Control is reported in accordance with applicable law as
effective to the Securities and Exchange Commission if the Change in Control is
made effective other than through a transaction which has a “closing”.
 
2.8 Change in Control - means any one of the following events or transactions:
 
(a)  
any "person" (as that term is used in Sections 13(d) and 14(d)(2) of the 1934
Act) after the date this Plan becomes effective under § 4

 
2

--------------------------------------------------------------------------------


 
  
becomes the beneficial owner (as defined in Rule 13d-3 under the 1934 Act)
directly or indirectly, of securities representing 30% or more of the combined
voting power for election of directors of the then outstanding securities of the
Company or any successor to the Company; provided, however, the following
transactions shall not constitute a Change of Control under this §2.8(a):  (A)
any acquisition of such securities by the Company, (B) any acquisition of such
securities by any employee benefit plan (or a related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (C) any
acquisition of such securities by any person who, immediately before such
acquisition, had beneficial ownership (as defined in Rule 13d-3 under the 1933
Act) of 50% or more of (i) the fair market value of the then outstanding
securities of the Company or (ii) the combined voting power of the outstanding
voting securities of the Company entitled to vote generally in the election of
directors to the board of directors of the Company or (D) any acquisition by any
corporation pursuant to a transaction which satisfies the requirements
of  § 2.8(d)(A), § 2.8(d)(B) and § 2.8(d)(C);

 
(b)  
during any period of two consecutive years or less, individuals who at the
beginning of such period constitute the Board cease for any reason (whether
beginning on or after the date this Plan becomes effective under § 4) to
constitute at least a majority of the Board,

 
3

--------------------------------------------------------------------------------


 
  
unless the election or nomination for election of each new director was approved
by a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period;

 
(c)  
the shareholders of the Company after the date this Plan becomes effective under
§ 4 approve any dissolution or liquidation of the Company or any sale or the
disposition of 50% or more of the assets or business of the Company; or

 
(d)  
shareholders of the Company after the date this Plan becomes effective under § 4
approve any reorganization, merger, consolidation or share exchange unless (A)
the persons who were the beneficial owners of the outstanding shares of the
common stock of the Company immediately before the consummation of such
transaction beneficially own more than 60% of the outstanding shares of the
common stock of the successor or survivor corporation in such transaction
immediately following the consummation of such transaction and (B) the number of
shares of the common stock of such successor or survivor corporation
beneficially owned by the persons described in § 2.8(d)(A) immediately following
the consummation of such transaction is beneficially owned by each such person
in substantially the same proportion that each such person had beneficially
owned shares of the Company common stock immediately before the consummation of
such transaction, provided (C) the percentage described in

 
4

--------------------------------------------------------------------------------


 
  
§ 2.8(d)(A) of the beneficially owned shares of the successor or survivor
corporation and the number described in § 2.8(d)(B) of the beneficially owned
shares of the successor or survivor corporation shall be determined exclusively
by reference to the shares of the successor or survivor corporation which result
from the beneficial ownership of shares of common stock of the Company by the
persons described in § 2.8(d)(A) immediately before the consummation of such
transaction.

 
 
2.9 Code - means the Internal Revenue Code of 1986, as amended.
 
2.10 Committee - means a committee of the Board which shall have at least 2
members, each of whom shall be appointed by and shall serve at the pleasure of
the Board and shall come within the definition of a “non-employee director”
under Rule 16b-3 and an “outside director” under § 162(m) of the Code.
 
2.11 Company - means North American Galvanizing & Coatings, Inc. and any
successor to North American Galvanizing & Coatings, Inc.
 
2.12 Deferral Period - means the period described in § 10.4(b) and the period
described in § 10.4(c).
 
2.13 Director - means any member of the Board.
 
2.14 Elective Deferral Period - means the period described in § 10.4(c).
 
2.15 Fair Market Value - means either (a) the NASDAQ Official Closing Price for
the applicable date or (b) if the NASDAQ Official Closing Price is not available
for the applicable date, the NASDAQ Official Closing Price for the immediately
preceding business day or (c) if no such NASDAQ Official Closing Price quotation
is available,
5

--------------------------------------------------------------------------------


(c) the current fair market value of a share of Stock that the Committee acting
in good faith determines through the reasonable application of a reasonable
valuation method which takes into consideration in applying its methodology all
available information material to the value of the Company, considering factors
including (as applicable) (1) the value of the Company’s tangible and intangible
assets, (2) the present value of the Company’s anticipated future cash-flows,
(3) the market value of equity interests in similar companies engaged in trades
or businesses substantially similar to those engaged in by the Company, the
value of which can be readily determined through nondiscretionary, objective
means (such as through trading prices on an established securities market or an
amount paid in an arms-length private transaction), (4) recent arm’s length
transactions involving the sale or transfer of shares of Stock, and (5) other
relevant factors such as control premiums or discounts for lack of marketability
and whether the valuation method is used for other purposes that have a material
economic effect on the Company, the holders of Stock or the Company’s creditors.
 
2.16 ISO - means an option granted under this Plan to purchase Stock which is
intended to satisfy the requirements of § 422 of the Code.
 
2.17 Inside Director - means a member of the Board who is an employee of the
Company or a Parent or Subsidiary or Affiliate .
 
2.18 Key Employee - means an employee of the Company or any Subsidiary or Parent
or Affiliate to whom the Committee decides for reasons sufficient to the
Committee to make a grant under this Plan.
6

--------------------------------------------------------------------------------


 
2.19 NASDAQ Official Closing Price - means the price of a share of Stock as
determined using the NASDAQ process for identifying the NASDAQ market-specific
closing price for NASDAQ-listed issues.
 
2.20 1933 Act - means the Securities Act of 1933, as amended.
 
2.21 1934 Act - means the Securities Exchange Act of 1934, as amended.
 
2.22 Non-ISO - means an option granted under this Plan to purchase Stock which
is intended to fail to satisfy the requirements of § 422 of the Code.
 
2.23 Option - means an ISO or a Non-ISO which is granted under § 7.
 
2.24 Option Certificate - means the certificate (whether in electronic or
written form) which sets forth the terms and conditions of an Option granted
under this Plan.
 
2.25 Option Price - means the price which shall be paid to purchase one share of
Stock upon the exercise of an Option granted under this Plan.
 
2.26 Outside Director - means a member of the Board who is not an employee of
the Company or a Parent or Subsidiary or Affiliate.
 
2.27 Parent - means any corporation which is a parent corporation (within the
meaning of § 424(e) of the Code) of the Company.
 
2.28 Plan - means this North American Galvanizing & Coatings, Inc. 2009
Incentive Stock Plan as effective as of the date approved by the shareholders of
the Company and as amended from time to time thereafter.
 
2.29 Preexisting Plan - means the North American Galvanizing & Coatings, Inc.
2004 Incentive Stock Plan, as such plan has been amended from time to time up to
the date this Plan is effective.
7

--------------------------------------------------------------------------------


 
2.30 Rule 16b-3 - means the exemption under Rule 16b-3 to Section 16(b) of the
1934 Act or any successor to such rule.
 
2.31 SAR Value - means the value assigned by the Committee to a share of Stock
in connection with the grant of a Stock Appreciation Right under § 8.
 
2.32 Stock - means the $0.10 par value common stock of the Company.
 
2.33 Stock Appreciation Right - means a right which is granted under § 8 to
receive the appreciation in a share of Stock.
 
2.34 Stock Appreciation Right Certificate - means the certificate (whether in
electronic or written form) which sets forth the terms and conditions of a Stock
Appreciation Right which is not granted as part of an Option.
 
2.35 Stock Grant - means a grant under § 9 which is designed to result in the
issuance of the number of shares of Stock described in such grant.
 
2.36 Stock Grant Certificate - means the certificate (whether in electronic or
written form) which sets forth the terms and conditions of a Stock Grant.
 
2.37 Stock Unit Grant - means a grant under § 10 which shall be designed to
result in the issuance of whole shares of Stock and cash in lieu of any
fractional share (based on the average Fair Market Value of a share of Stock
over the 10 trading days immediately before the date of the issuance of such
Stock).
 
2.38 Subsidiary - means a corporation which is a subsidiary corporation (within
the meaning of § 424(f) of the Code) of the Company.
 
2.39 Ten Percent Shareholder - means a person who owns (after taking into
account the attribution rules of § 424(d) of the Code) more than ten percent of
the total combined voting power of all classes of stock of either the Company, a
Subsidiary or Parent.
8

--------------------------------------------------------------------------------


 
§ 3.

 
SHARES AND GRANT LIMITS
 
3.1 Shares Reserved.  There shall (subject to § 14) be reserved for issuance
under this Plan (a) 2,500,000  shares of Stock plus (b) the 124,898 shares of
Stock which would remain available for issuance under the Preexisting Plan if
shares were issued on August 1, 2009, the effective date of this Plan,
sufficient to satisfy grants then outstanding under such plan and the North
American Galvanizing & Coatings, Inc. Director Stock Unit Program plus (c) the
number of shares of Stock subject to grants under the Preexisting Plan which are
outstanding on the effective date of this Plan and which are forfeited or expire
on or after such effective date in accordance with the terms of such grants or
are cancelled; provided, however, (d) no more than the number of shares of Stock
described in § 3.1(a) and § 3.1(b) shall be issued in connection with the
exercise of ISOs and (e) nothing in this Plan shall affect any grants under the
Preexisting Plan which are outstanding on the effective date of this Plan until
such time, if any, that any shares of Stock subject to such grants are forfeited
or grants respecting any shares of Stock expire on or after such effective date
in accordance with the terms of such grants or such grants are cancelled.
 
3.2 Source of Shares.  The shares of Stock described in § 3.1 shall be reserved
to the extent that the Company deems appropriate from authorized but unissued
shares of Stock and from shares of Stock which have been reacquired by the
Company.
9

--------------------------------------------------------------------------------


 
3.3 Reduction and Restoration of Shares Reserved.  All shares of Stock reserved
for issuance under § 3.1 shall remain available for issuance under this Plan
until issued pursuant to the exercise of an Option or a Stock Appreciation Right
or issued pursuant to a Stock Grant or Stock Unit Grant; provided,
 
(a)  
any such shares of stock which are issued pursuant to an Option shall reduce the
number of shares reserved for issuance under § 3.1 on a one to one (1 to 1)
basis, any shares issued pursuant to a Stock Grant or Stock Unit Grant shall
reduce the number of shares reserved for issuance under § 3.1 on a one to
one  (1 to 1) basis, and any shares which are forfeited after issuance pursuant
to a Stock Grant or Stock Unit Grant shall be restored to the number of shares
reserved for issuance under § 3.1 on a one to one (1 to 1) basis;

 
(b)  
any shares of Stock issued or otherwise used to satisfy a tax withholding
obligation under § 17.3 shall no longer be available for issuance under § 3.1;

 
(c)  
any shares of Stock which are tendered to the Company to pay the Option Price of
an Option or which are tendered to the Company in satisfaction of any condition
to a Stock Grant shall not be added to the shares of Stock reserved for issuance
under § 3.1, and

 
(d)  
the number of shares of Stock reserved for issuance under § 3.1 shall be reduced
on a one to one (1 to 1) basis for each share of Stock with respect to which the
appreciation in a Stock Appreciation Right is based if a share of Stock is
issued in connection with the exercise of such Stock Appreciation Right.

 
10

--------------------------------------------------------------------------------


3.4 Use of Proceeds.  The proceeds which the Company receives from the sale of
any shares of Stock under this Plan shall be used for general corporate purposes
and shall be added to the general funds of the Company.
 
3.5 Grant Limits.  Subject to Section 14, no Key Employee or Director in any
calendar year shall be granted an Option to purchase more than 200,000 shares of
Stock or a Stock Appreciation Right based on the appreciation with respect to
more than 200,000 shares of Stock.  If a Key Employee or Director is granted
both an Option and a Stock Appreciation Right in any calendar year, however, the
total of the number of Shares subject to the Option and the number of shares
with respect to which the Stock appreciation is based shall not exceed
200,000.  Notwithstanding the above limits, the Committee shall have the
discretion to exceed any such limits if deemed necessary or appropriate in
connection with the hiring of any individual who, when hired, would be a Key
Employee.
 
3.6 Preexisting Plan.  No grants shall be made under the Preexisting Plan on or
after the date this Plan becomes effective.
 
§ 4.

 
EFFECTIVE DATE
 
The effective date of this amended and restated Plan shall be August 1, 2009.
§ 5.


 
COMMITTEE
 
This Plan shall be administered by the Committee.  The Committee acting in its
absolute discretion shall exercise such powers and take such action as expressly
called
11

--------------------------------------------------------------------------------


 
for under this Plan and, further, the Committee shall have the power to
interpret this Plan and (subject to § 15 and § 16 and Rule 16b-3) to take such
other action in the administration and operation of this Plan as the Committee
deems equitable under the circumstances, which action shall be binding on the
Company, on each affected Key Employee or Director and on each other person
directly or indirectly affected by such action.  Furthermore, the Committee as a
condition to making any grant under this Plan to any Key Employee or Director
shall have the right to require him or her to execute an agreement which makes
the Key Employee or Director subject to non-competition provisions and other
restrictive covenants which run in favor of the Company.
 
§ 6.

 
ELIGIBILITY
 
Only Key Employees who are employed by the Company or a Subsidiary or Parent
shall be eligible for the grant of ISOs under this Plan.  All Key Employees and
all Directors shall be eligible for the grant of Non-ISOs and Stock Appreciation
Rights and for Stock Grants under this Plan.  Only Directors shall be eligible
for Stock Unit Grants under § 10 of this Plan.
 
§ 7.

 
OPTIONS
 
7.1 Committee Action.  The Committee acting in its absolute discretion shall
have the right to grant Options to Key Employees and to Directors under this
Plan from time to time to purchase shares of Stock, and Options may be granted
for any reason the Committee deems appropriate, including as a substitute for
compensation otherwise payable in cash.
12

--------------------------------------------------------------------------------


 
7.2 Option Certificate.  Each grant of an Option shall be evidenced by an Option
Certificate, and each Option Certificate shall set forth whether the Option is
an ISO or a Non-ISO and shall set forth such other terms and conditions of such
grant as the Committee acting in its absolute discretion deems consistent with
the terms of this Plan; however, (a) if the Committee grants an ISO and a
Non-ISO to a Key Employee on the same date, the right of the Key Employee to
exercise the ISO shall not be conditioned on his or her failure to exercise the
Non-ISO and (b) no Option Certificate shall provide for the automatic grant of
any new Option upon the exercise of an Option subject to such Option
Certificate.
 
7.3 $100,000 Limit.  No Option shall be treated as an ISO to the extent that the
aggregate Fair Market Value of the Stock subject to the Option which would first
become exercisable in any calendar year exceeds $100,000.  Any such excess shall
instead automatically be treated as a Non-ISO.  The Committee shall interpret
and administer the ISO limitation set forth in this § 7.3 in accordance with
§ 422(d) of the Code, and the Committee shall treat this § 7.3 as in effect only
for those periods for which § 422(d) of the Code is in effect.
 
7.4 Option Price.  The Option Price for each share of Stock subject to an Option
shall be no less than the Fair Market Value of a share of Stock on the date the
Option is granted; provided, however, if the Option is an ISO granted to a Key
Employee who is a Ten Percent Shareholder, the Option Price for each share of
Stock subject to such ISO shall be no less than 110% of the Fair Market Value of
a share of Stock on the date such ISO is granted.  The Committee shall not
(except in accordance with § 14 and § 15) take any action absent the approval of
the Company’s shareholders
13

--------------------------------------------------------------------------------


 
 (whether through an amendment, a cancellation, making replacement grants or
exchanges or any other means) to directly or indirectly reduce the Option Price
of any outstanding Option or to make a tender offer for any Option if the Option
Price for such Option on the effective date of such tender offer exceeds the
then Fair Market Value of a share of Stock subject to such Option.
 
7.5 Payment.  The Option Price shall be payable in full upon the exercise of any
Option and, at the discretion of the Committee, an Option Certificate can
provide for the payment of the Option Price either in cash, by check, in Stock
or through any cashless exercise procedure which is acceptable to the Committee,
or in any combination of such forms of payment.  Any payment made in Stock shall
be treated as equal to the Fair Market Value of such Stock on the date action
acceptable to the Committee is taken to tender to the Committee or its delegate.
 
7.6 Exercise.
 
(a)  
Vesting.  The Committee may condition the right to exercise an Option on the
satisfaction of a service requirement or a performance requirement or on the
satisfaction of more than one such requirement or the satisfaction of any
combination of such requirements or may grant an Option which is not subject to
any such requirements, all as determined by the Committee in its discretion and
as set forth in the related Option Certificate.

 
(b)  
Exercise Period.  Each Option granted under this Plan shall be exercisable in
whole or in part to the extent vested at such time or times as set forth in the
related Option Certificate, but no Option Certificate shall make an Option
exercisable on or after the earlier of

 
14

--------------------------------------------------------------------------------


(1)  
the date which is the fifth anniversary of the date the Option is granted, if
the Option is an ISO and  the Key Employee is a Ten Percent Shareholder on the
date the Option is granted, or

 
(2)  
the date which is the tenth anniversary of the date the Option is granted, if
the Option is (a) a Non-ISO or (b) an ISO which is granted to a Key Employee who
is not a Ten Percent Shareholder on the date the Option is granted.

 
(c)  
Termination of Status as Key Employee or Director.  Subject to § 7.6(a), an
Option Certificate may provide for the exercise of an Option after a Key
Employee’s or a Director’s status as such has terminated for any reason
whatsoever, including death or disability.

 
§ 8.
 
STOCK APPRECIATION RIGHTS
 
8.1 Committee Action.  The Committee acting in its absolute discretion shall
have the right to grant Stock Appreciation Rights to Key Employees and to
Directors under this Plan from time to time, and each Stock Appreciation Right
grant shall be evidenced by a Stock Appreciation Right Certificate or, if such
Stock Appreciation Right is granted as part of an Option, shall be evidenced by
the Option Certificate for the related Option.  Stock Appreciation Rights may be
granted for any reason the Committee deems appropriate, including as a
substitute for compensation otherwise payable in cash.  The Committee shall not
(except in accordance with § 14 and § 15)
15

--------------------------------------------------------------------------------


 
 take any action absent the approval of the Company’s shareholders (whether
through an amendment, a cancellation, making replacement grants or exchanges or
any other means) to directly or indirectly reduce the SAR Value of any
outstanding Stock Appreciation Right or to make a tender offer for any Stock
Appreciation Right if the SAR Value for such Stock Appreciation Right on the
effective date of such tender offer exceeds the then Fair Market Value of a
share of Stock with respect to which the appreciation in such Stock Appreciation
Right is based.
 
8.2 Terms and Conditions.
 
(a)  
Stock Appreciation Right Certificate.  If a Stock Appreciation Right is granted
independent of an Option, such Stock Appreciation Right shall be evidenced by a
Stock Appreciation Right Certificate, and such certificate shall set forth the
number of shares of Stock on which the Key Employee’s or Director’s right to
appreciation shall be based and the SAR Value of each share of Stock.  The SAR
Value shall be no less than the Fair Market Value of a share of Stock on the
date the Stock Appreciation Right is granted.  The Stock Appreciation Right
Certificate shall set forth such other terms and conditions for the exercise of
the Stock Appreciation Right as the Committee deems appropriate under the
circumstances, but no Stock Appreciation Right Certificate shall make a Stock
Appreciation Right exercisable on or after the date which is the tenth
anniversary of the date such Stock Appreciation Right is granted.

 
16

--------------------------------------------------------------------------------


(b)  
Option Certificate.  If a Stock Appreciation Right is granted together with an
Option, such Stock Appreciation Right shall be evidenced by the related Option
Certificate, the number of shares of Stock on which the Key Employee’s or
Director’s right to appreciation is based shall be no more than the number of
shares of Stock subject to the related Option, and the SAR Value for each such
share of Stock shall be no less than the Option Price under the related
Option.  Each such Option Certificate shall provide that the exercise of the
Stock Appreciation Right with respect to any share of Stock shall cancel the Key
Employee’s or Director’s right to exercise his or her Option with respect to
such share and, conversely, that the exercise of the Option with respect to any
share of Stock shall cancel the Key Employee’s or Director’s right to exercise
his or her Stock Appreciation Right with respect to such share.  A Stock
Appreciation Right which is granted as part of an Option shall be exercisable
only while the related Option is exercisable.  The Option Certificate shall set
forth such other terms and conditions for the exercise of the Stock Appreciation
Right as the Committee deems appropriate under the circumstances.

 
(c)  
Vesting.  The Committee may condition the right to exercise a Stock Appreciation
Right on the satisfaction of a service requirement or a performance requirement
or on the satisfaction of more than one such requirement or the satisfaction of
any combination of such requirements or may grant a Stock Appreciation Right
which is not subject to any such requirements, all as determined by the
Committee in its discretion and as set forth in the related Stock Appreciation
Right Certificate.

 
17

--------------------------------------------------------------------------------


8.3 Exercise.  A Stock Appreciation Right shall be exercisable to the extent
vested only when the Fair Market Value of a share of Stock on which the right to
appreciation is based exceeds the SAR Value for such share, and the payment, if
any, due on exercise shall be based on such excess with respect to the number of
shares of Stock to which the exercise relates.  A Key Employee or Director upon
the exercise of his or her Stock Appreciation Right shall receive a payment from
the Company in cash or in Stock issued under this Plan, or in a combination of
cash and Stock, and the number of shares of Stock issued shall be based on the
Fair Market Value of a share of Stock on the date the Stock Appreciation Right
is exercised.  The Committee acting in its absolute discretion shall have the
right to determine the form and time of any payment under this § 8.3.
 
§ 9.
 
STOCK GRANTS
 
9.1 Committee Action.  The Committee acting in its absolute discretion shall
have the right to make Stock Grants to Key Employees and to Directors, and Stock
Grants may be made for any reason the Committee deems appropriate, including as
a substitute for compensation otherwise payable in cash.  Each Stock Grant shall
be evidenced by a Stock Grant Certificate, and each Stock Grant Certificate
shall set forth the conditions, if any, under which Stock will be issued under
the Stock Grant and the
18

--------------------------------------------------------------------------------


 
conditions under which the Key Employee’s or Director’s interest in any Stock
which has been issued will become vested and non-forfeitable.
 
9.2 Conditions.
 
(a)  
Conditions to Issuance of Stock.  The Committee acting in its absolute
discretion may make the issuance of Stock under a Stock Grant subject to the
satisfaction of one, or more than one, condition which the Committee deems
appropriate under the circumstances for Key Employees or Directors generally or
for a Key Employee or a Director in particular, and the related Stock Grant
Certificate shall set forth each such condition and the deadline for satisfying
each such condition.  Stock subject to a Stock Grant shall be issued in the name
of a Key Employee or Director only after each such condition, if any, has been
timely satisfied, and any Stock which is so issued shall be held by the Company
pending the satisfaction of the vesting conditions, if any, under § 9.2(b) for
the related Stock Grant.

 
(b)  
Vesting Conditions.  The Committee acting in its absolute discretion may issue
any Stock in the name of a Key Employee or Director under a Stock Grant subject
to the satisfaction of one, or more than one, objective employment, performance
or other vesting condition that the Committee acting in its absolute discretion
deems appropriate under the circumstances for Key Employees or Directors
generally or for a Key Employee or a Director in

 
19

--------------------------------------------------------------------------------


  
particular, and the related Stock Grant Certificate shall set forth each
such  vesting condition, if any, and the deadline, if any, for satisfying each
such vesting condition.  A Key Employee’s or a Director’s vested and
non-forfeitable interest in the shares of Stock underlying a Stock Grant shall
depend on the extent to which he or she timely satisfies each such vesting
condition.  If a share of Stock is issued under this § 9.2(b) before a Key
Employee’s or Director’s interest in such share of Stock is vested and is
non-forfeitable, (1) such share of Stock shall not be available for re-issuance
under § 3 until such time, if any, as such share of Stock thereafter is
forfeited as a result of a failure to timely satisfy a vesting condition and (2)
the Company shall have the right to condition any such issuance on the Key
Employee or Director first signing an irrevocable stock power in favor of the
Company with respect to the forfeitable shares of Stock issued to such Key
Employee or Director in order for the Company to effect any forfeiture called
for under the related Stock Grant Certificate.

 
(c)  
Minimum Service Requirement.  If the conditions to the vesting of a Stock Grant
include the satisfaction of a service requirement and a performance requirement,
the minimum service requirement for 100% vesting shall be at least one year.  If
the only condition to the vesting of a Stock Grant is the satisfaction of a
service requirement, the minimum service requirement for 100% vesting shall be
at least three years.  The Committee in either case, however, may provide for a
shorter period of service (or no period of service) if the Committee determines
that the Company’s interests are better served.

 
20

--------------------------------------------------------------------------------


9.3 Dividends, Voting Rights and Creditor Status.
 
(a)  
Cash Dividends.  Except as otherwise set forth in a Stock Grant Certificate, if
a dividend is paid in cash on a share of Stock awarded under a Stock Grant
before the first date that a Key Employee’s or a Director’s interest in such
Stock (1) is forfeited completely or (2) becomes completely non-forfeitable, the
Company shall pay such cash dividend directly to such Key Employee or Director.

 
(b)  
Stock Dividends.  If a Stock dividend is paid on a share of Stock awarded
pursuant to a Stock Grant before the first date that a Key Employee’s or a
Director’s interest in such award Stock (1) is forfeited completely or
(2) becomes completely non-forfeitable, the Company shall hold such Stock
dividend subject to the same conditions that apply to the award Stock under
§ 9.2(b).

 
(c)  
Other.  If a dividend (other than a dividend described in § 9.3(a) or § 9.3(b))
is paid with respect to a share of Stock after such Stock has been issued under
a Stock Grant but before the first date that a Key Employee’s or a Director’s
interest in such Stock (1) is forfeited completely or (2) becomes completely
non-forfeitable, the Company shall distribute or hold such dividend in
accordance with such rules as the Committee shall adopt with respect to each
such dividend.

 
21

--------------------------------------------------------------------------------


(d)  
Voting.  Except as otherwise set forth in a Stock Grant Certificate, a Key
Employee or a Director shall have the right to vote the Stock issued under his
or her Stock Grant during the period which comes after such Stock has been
issued under a Stock Grant but before the first date that a Key Employee’s or
Director’s interest in such Stock (1) is forfeited completely or (2) becomes
completely non-forfeitable.

 
9.4 Satisfaction of Forfeiture Conditions.  A share of Stock shall cease to be
subject to a Stock Grant at such time as a Key Employee’s or a Director’s
interest in such Stock becomes vested and non-forfeitable under this Plan, and
the certificate or other evidence of ownership representing such share shall be
transferred to the Key Employee or Director as soon as practicable thereafter.
 
9.5 Performance Goals for Income Tax Deduction.
 
(a)  
General.  The Committee shall (where the Committee under the circumstances deems
it in the Company’s best interest) (1) make Stock Grants to Key Employees
subject to at least one condition related to one, or more than one, performance
goal based on the performance goals described in § 9.5(b) which the Committee
deems likely to result in the Stock Grant qualifying as “performance-based
compensation” under § 162(m) of the Code or

 
22

--------------------------------------------------------------------------------


 
(2) make Stock Grants to Key Employees under such other circumstances as the
Committee deems likely to result in an income tax deduction for the Company with
respect to such Stock Grant.

 
(b)  
Performance Goals.  A performance goal is described in this § 9.5(b) if such
goal relates to (1) the Company’s return on capital employed or increases in
return on capital employed, (2) the Company’s total earnings or the growth in
such earnings, (3) the Company’s consolidated earnings or the growth in such
earnings, (4) the Company’s earnings per share or the growth in such earnings,
(5) the Company’s net earnings or the growth in such earnings, (6) the Company’s
earnings before interest expense, taxes, depreciation, amortization and other
non-cash items or the growth in such earnings, (7) the Company’s earnings before
interest and taxes or the growth in such earnings, (8) the Company’s
consolidated net income or the growth in such income, (9) the value of the
Company’s stock or the growth in such value, (10) the Company’s stock price or
the growth in such price, (11) the Company’s return on assets or the growth on
such return, (12) the Company’s cash flow or the growth in such cash flow, (13)
the Company’s total shareholder return or the growth in such return, (14) the
Company’s expenses or the reduction of such expenses, (15) the Company’s sales
growth, (16) the Company’s overhead ratios or changes in such ratios, (17) the
Company’s expense-to-sales ratios or the changes in such ratios, or (18) the
Company’s economic value added or changes in such value added.

 
23

--------------------------------------------------------------------------------


(c)  
Alternative Goals.  A performance goal may be set in any manner determined by
the Committee, including looking to achievement on an absolute or relative basis
in relation to peer groups or indexes, and the Committee may set more than one
goal.  No change may be made to a performance goal after the goal has been
set.  However, the Committee may express any goal in terms of alternatives, or a
range of alternatives, as the Committee deems appropriate under the
circumstances, such as including or excluding (1) any acquisitions or
dispositions, restructuring, discontinued operations, extraordinary items and
other unusual or non-recurring charges, (2) any event either not directly
related to the operations of the Company or not within the reasonable control of
the Company’s management or (3) the effects of tax or accounting changes.

 
§ 10.

 
NORTH AMERICAN GALVANIZING & COATINGS, INC.
 
DIRECTOR STOCK UNIT PROGRAM
 
10.1 Outside Directors.  In order to tie each Outside Director’s compensation to
the long-term value of the Stock, the Company shall defer 100% of each Outside
Director’s fees each calendar year.  The deferred amounts shall be converted
into a Stock Unit Grant at the average of the Fair Market Value for a share of
Stock for the 10
24

--------------------------------------------------------------------------------


trading days before the date the director fees for Outside Directors otherwise
would have been payable in cash.
 
10.2 Inside Directors.  In order to tie a portion of each Inside Director’s
compensation to the long-term value of the Stock, the Company shall defer for
each Inside Director each calendar year a dollar amount equal to 100% of the
deferred director fees for Outside Directors.  Any deferrals for Inside
Directors shall be matched by the Company at the same rate that applies to the
required deferrals for Outside Directors under § 10.3.  The deferrals for each
Inside Director shall be effected from their base salary or other cash
compensation to coincide with the deferrals for Outside Directors, and the
deferrals for Inside Directors shall be converted into a Stock Unit Grant at the
same time and in accordance with the same procedure followed for Outside
Directors.
 
10.3 Matching Grants.  The Company shall match 100% of each Director’s deferred
fees.  A Director’s matching grant under this § 10.3 will be deferred and
converted into a Stock Unit Grant at the same time and under the same procedure
as his or her deferrals are converted into a Stock Unit Grant.
 
10.4 Deferral Periods.
 
(a)  
General.  All deferrals under this § 10 shall be paid in the calendar year
immediately following, and within 30 days after the end of, an Automatic
Deferral Period or, if a Director so elects in accordance with this § 10.4, the
end of an additional Elective Deferral Period.

 
(b)  
Automatic Deferral Period.  The Automatic Deferral Period for a Director for
deferrals effected in any calendar year shall be the five calendar year period
starting on the immediately following January 1.  There will be separate
Automatic Deferral Period for deferrals effected in each calendar year.

 
25

--------------------------------------------------------------------------------


(c)  
Elective Deferral Period.  If a Director delivers an election on the form
provided for this purpose to the Company at least one full year before the end
of any Automatic Deferral Period, the payment of the deferrals subject to such
Automatic Deferral Period shall be deferred for an additional five calendar
years.  Any such election shall be irrevocable when delivered to the
Company.  Any such payment shall be made in the calendar year immediately
following, and within 30 days after the end of, any Elective Deferral Period.

 
(d)  
Special Rules.

 
(1)  
Termination.  All deferrals (whether subject to an Automatic Deferral Period or
an Elective Deferral Period) shall be payable as of the date a Director has
“separated from service”, by death or otherwise, as that term is defined for
purposes of § 409A of the Code.  If the Director is also a “specified employee”,
as defined for purposes of § 409A of the Code, the distribution on account of
the Director’s separation from service shall be made six months and one day
after the date of the Director’s separation from service unless the separation
from service occurs as a result of the Director’s death, in which event the
distribution shall be made as soon as is practical after the Director’s death.

 
26

--------------------------------------------------------------------------------


(2)  
Unforseeable Emergency.  If a Director can demonstrate to a majority of the
other members of the Board that he or she has an extreme financial hardship as a
result of an unforeseeable emergency (within the meaning of § 409A of the Code)
and that access to his or her deferrals under this Plan is more appropriate
under the circumstances than using any of his or her other assets to meet the
emergency, the Board (acting by a majority vote with the affected Director not
voting) may authorize the payment of all or a portion of his or her deferrals to
meet the emergency.  The amounts distributed under this § 10.4(d)(2) may not
exceed the amount necessary to meet the emergency plus the amount necessary to
pay taxes reasonably anticipated to result from the distribution and, in any
event, may not exceed the amount allowable under § 409A of the Code.

 
(e)  
Accelerated Payments.  The timing of any payment under this § 10 shall not be
accelerated unless the Committee (1) in its absolute discretion consents to such
acceleration and (2) determines (acting in good faith) such acceleration is
permissible under § 409A of the Code.

 
27

--------------------------------------------------------------------------------


(f)  
Delayed Payments.  The timing of any payment under this § 10 shall not be
delayed unless the Committee (1) in its absolute discretion consents to such a
delay and (2) determines (acting in good faith) such delay is permissible under
§ 409A of the Code.

 
10.5 Payment.  When any deferrals become payable at the end of a Deferral Period
or become payable under § 10.4(d), payment shall be made (subject to applicable
withholdings) in whole shares of Stock and cash in lieu of a fractional share
(based on the average of the Fair Market Value for a share of Stock for the 10
trading days before the date as of which payment is made).  The Company shall
make a payment as soon as practicable after a deferral becomes payable.   A
payment due a Director shall be made to his or her Beneficiary if the Director
dies before the payment is made.
 
10.6 Non-Forfeitable Account and Account Adjustments.  A Director’s interest in
his or her Account shall be non-forfeitable.  The number of shares described in
a Stock Unit Grant credited to a Director’s Account shall be adjusted at the
same time and in the same manner as Stock Grants made under this Plan.
 
10.7 General Assets.  All cash distributions to, or on behalf of, a Director
under this § 10 shall be made from the Company’s general assets, and any claim
by a Director or by his or her Beneficiary against the Company for any cash
distribution under this Plan shall be treated the same as a claim of any general
and unsecured creditor of the Company.
 
28

--------------------------------------------------------------------------------


10.8 No Liability.  No Director and no Beneficiary shall have the right to look
to, or have any claim whatsoever against, any officer, director, employee or
agent of the Company in his or her individual capacity for the distribution of
any Account.
 
10.9 Rabbi Trust.  The Company, at the discretion of the Committee, may
establish a revocable “rabbi trust” which is a part of this Plan and transfer a
number of shares of Stock to the trustee of such trust which matches the number
of Stock Unit Grants made pursuant to this § 10.
 
10.10 Amendment and Termination.
 
(a)  
In General.  The Company reserves the right to amend or terminate this Director
Stock Unit Program at any time by action of the Board.  No amendment or
termination shall directly or indirectly reduce the balance of any Account as of
the effective date of such amendment or termination.  Except as otherwise
permitted in this Section 10 or as permitted by Section 409A of the Code and the
regulations thereunder or other IRS guidance, no amendment or termination of the
Program shall cause the payment of a deferred amount to be accelerated or
further deferred.

 
(b)  
Termination After Change in Control.   As permitted by Section 409A of the Code,
the Committee may terminate the Program within 30 days preceding or 12 months
following a Change of Control as defined under any of the definitions of a
Change of Control in Section 409A or the regulations or other IRS guidance
issued pursuant to Section 409A.  In the event of a termination associated with
a Change of Control, Participant accounts in this Program and all similar
Company deferred compensation programs shall be distributed in a lump sum within
12 months following the termination.

 
29

--------------------------------------------------------------------------------


(c)  
Termination After Corporate Dissolution.   As permitted by Section 409A of the
Code, the Committee may terminate the Program within 12 months of a corporate
dissolution taxed under Section 331 of the Code, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that the
amounts deferred under the Program are distributed to the Program Participants
and included in their taxable income within the time limits specified for such
terminations in the regulations under Section 409A of the Code.

 
(d)  
Termination of All Deferral Arrangements.  As permitted by Section 409A of the
Code, the Company may terminate the Program  provided that all the following
conditions are met:  (1) The Company terminates all of its deferral arrangements
that would be aggregated with this Program pursuant to Section 409A of the Code.
(2) No payments of deferred amounts are made within 12 months of the termination
other than payments that would otherwise be payable under the Program if the
Program had not been terminated. (3)  Payments of all remaining Deferred Amounts
are made within 24 months of the termination. (4) The Company does not adopt any
new deferral arrangement that would be aggregated with any terminated
arrangement at any time within five years following the date of termination. (5)
The termination and liquidation does not occur proximate to a downturn in the
financial health of the Company.

 
30

--------------------------------------------------------------------------------


§ 11.

 
NON-TRANSFERABILITY
 
No Option, Stock Grant, Stock Unit Grant  or Stock Appreciation Right shall
(absent the Committee’s express, written consent) be transferable by a Key
Employee or a Director other than by will or by the laws of descent and
distribution, and any Option or Stock Appreciation Right shall (absent the
Committee’s express, written consent) be exercisable during a Key Employee’s or
Director’s lifetime only by the Key Employee or Director.  The person or persons
to whom an Option or Stock Grant or Stock Unit Grant or Stock Appreciation Right
is transferred by will or by the laws of descent and distribution (or with the
Committee’s express, written consent) thereafter shall be treated as the Key
Employee or Director.
§ 12.
 
SECURITIES REGISTRATION
 
As a condition to the receipt of shares of Stock under this Plan, the Key
Employee or Director shall, if so requested by the Company, agree to hold such
shares of Stock for investment and not with a view of resale or distribution to
the public and, if so requested by the Company, shall deliver to the Company a
written statement satisfactory to the Company to that effect.  Furthermore, if
so requested by the Company, the Key Employee or Director shall make a written
representation to the
31

--------------------------------------------------------------------------------


Company that he or she will not sell or offer for sale any of such Stock unless
a registration statement shall be in effect with respect to such Stock under the
1933 Act and any applicable state securities law or he or she shall have
furnished to the Company an opinion in form and substance satisfactory to the
Company of legal counsel satisfactory to the Company that such registration is
not required.  Certificates or other evidence of ownership representing the
Stock transferred upon the exercise of an Option or Stock Appreciation Right or
upon the lapse of the forfeiture conditions, if any, on any Stock Grant or
issued pursuant to a Stock Unit Grant may at the discretion of the Company bear
a legend to the effect  that such Stock has not been registered under the 1933
Act or any applicable state securities law and that such Stock cannot be sold or
offered for sale in the absence of an effective registration statement as to
such Stock under the 1933 Act and any applicable state securities law or an
opinion in form and substance satisfactory to the Company of legal counsel
satisfactory to the Company that such registration is not required.
§ 13.

 
LIFE OF PLAN
 
No Option or Stock Appreciation Right shall be granted or Stock Grant or Stock
Unit Grant made under this Plan on or after the earlier of:
 
(1)  
the tenth anniversary of the effective date of this Plan (as determined under
§ 4), in which event this Plan otherwise thereafter shall continue in effect
until all outstanding Options and Stock Appreciation Rights have been exercised
in full or no longer are exercisable, all Stock issued under any Stock Grants
under this Plan have been forfeited or have become non-forfeitable, and payment
has been made in full with respect to all Stock Unit Grants, or

 
32

--------------------------------------------------------------------------------


(2)  
the date on which all of the Stock reserved under § 3 has (as a result of the
exercise of Options or Stock Appreciation Rights granted under this Plan or the
satisfaction of the forfeiture conditions, if any, on Stock Grants or the
payments with respect to Stock Unit Grants) been issued or no longer is
available for use under this Plan, in which event this Plan also shall terminate
on such date.

 
§ 14.
 
ADJUSTMENT
 
14.1 Capital Structure.  The grant limits described in § 3.5, the number, kind
or class (or any combination thereof) of shares of Stock subject to outstanding
Options and Stock Appreciation Rights granted under this Plan and the Option
Price of such Options and the SAR Value of such Stock Appreciation Rights as
well as the number, kind or class (or any combination thereof) of shares of
Stock subject to outstanding Stock Grants or Stock Unit Grants made under this
Plan shall be adjusted by the Committee in a reasonable and equitable manner to
preserve immediately after
 
(a)  
any equity restructuring or change in the capitalization of the Company,
including, but not limited to, spin offs, stock dividends, large non-reoccurring
cash or stock dividends, rights offerings or stock splits, or

 
(b)  
any other transaction described in § 424(a) of the Code which does not
constitute a Change in Control of the Company the aggregate intrinsic value of
each such outstanding Option, Stock Appreciation Right, Stock Grant and Stock
Unit Grant immediately before such restructuring or recapitalization or other
transaction.

 
33

--------------------------------------------------------------------------------


14.2 Shares Reserved.  If any adjustment is made with respect to any outstanding
Option, Stock Appreciation Right, Stock Grant or Stock Unit Grant under § 14.1,
then the Committee shall adjust the number, kind or class (or any combination
thereof) of shares of Stock reserved under § 3.1.  The Committee shall have the
discretion to limit such adjustment to account only for the number, kind and
class of shares of Stock subject to each such Option, Stock Appreciation Right,
Stock Grant and Stock Unit Grant as adjusted under § 14.1 or to further adjust
such number, kind or class (or any combination thereof) of shares of Stock
reserved under § 3.1 to account for any reduction in the total number of shares
of Stock then reserved under § 3.1 which would result from the events described
in § 14.1(a) and § 14.1(b) if no action was taken by the Committee under this
§ 14.2.  The Committee may make any adjustment provided for in this § 14.2
without seeking the approval of the Company’s shareholders for such adjustment
unless the Committee acting on the advice of counsel determines that such
approval is required under applicable law or the rules of the stock exchange on
which shares of Stock are traded.
 
14.3 Transactions Described in § 424 of the Code.  If there is a  corporate
transaction described in § 424(a) of the Code which does not constitute a Change
in Control of the Company, the Committee as part of any such transaction shall
have the right to make Stock Grants and Option and Stock Appreciation Right
grants (without regard to any limitations set forth under § 3.5 of this Plan) to
effect the assumption of, or
34

--------------------------------------------------------------------------------


the substitution for, outstanding stock grants and option and stock appreciation
right grants previously made by any other corporation to the extent that such
corporate transaction calls for such substitution or assumption of such
outstanding stock grants and stock option and stock appreciation right
grants.  Furthermore, if the Committee makes any such grants as part of any such
transaction, the Committee shall have the right to increase the number of shares
of Stock available for issuance under § 3.1 by the number of shares of Stock
subject to such grants without seeking the approval of the Company’s
shareholders for such adjustment unless such approval is required under
applicable law or the rules of the stock exchange on which shares of Stock are
traded.
 
14.4 Fractional Shares.  If any adjustment under this § 14 would create a
fractional share of Stock or a right to acquire a fractional share of Stock
under any Option, Stock Appreciation Right or Stock Grant, such fractional share
shall be disregarded and the number of shares of Stock reserved under this Plan
and the number subject to any Options, Stock Appreciation Right grants and Stock
Grants shall be the next lower number of shares of Stock, rounding all fractions
downward.  An adjustment made under this § 14 by the Committee shall be
conclusive and binding on all affected persons.
 
§ 15.
 
CHANGE IN CONTROL
 
If there is a Change in Control of the Company, then as of the Change Effective
Date for such Change in Control any and all conditions to the exercise of all
outstanding Options and Stock Appreciation Rights on such date and any and all
outstanding issuance and forfeiture conditions on any Stock Grants on such date
automatically shall be deemed 100% satisfied as of such Change Effective Date,
and the Board shall have
35

--------------------------------------------------------------------------------


 
the right (to the extent expressly required as part of such transaction) to
cancel such Options, Stock Appreciation Rights and Stock Grants after providing
each Key Employee and Director a reasonable period to exercise his or her
Options and Stock Appreciation Rights and to take such other action as necessary
or appropriate to receive the Stock subject to any Stock Grants; provided, if
any issuance or forfeiture condition described in this § 15 relates to
satisfying any performance goal and there is a target for such goal, such
issuance or forfeiture condition shall be deemed satisfied under this § 15 only
to the extent of such target unless such target has been exceeded before the
Change Effective Date, in which event such issuance or forfeiture condition
shall be deemed satisfied to the extent such target had been so exceeded.
 
§ 16.
 
AMENDMENT OR TERMINATION
 
This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate; provided, however, (a) no amendment shall
be made absent the approval of the shareholders of the Company to the extent
such approval is required under applicable law or the rules of the stock
exchange on which shares of Stock are listed and (b) no amendment shall be made
to § 15 on or after the date of any Change in Control which might adversely
affect any rights which otherwise would vest on the related Change Effective
Date.  The Board also may suspend granting Options or Stock Appreciation Rights
or making Stock Grants or Stock Unit Grants under this Plan at any time and may
terminate this Plan at any time; provided, however, the Board shall not have the
right in connection with any such suspension or termination to unilaterally
modify, amend or cancel any Option or Stock Appreciation Right granted, or Stock
Grant or Stock Unit Grant unless (1) the Key Employee or Director consents in
writing to such modification, amendment or cancellation or (2) there is a
dissolution or liquidation of the Company or a transaction described in § 15.
36

--------------------------------------------------------------------------------


 
§ 17.
 
MISCELLANEOUS
 
17.1 Shareholder Rights.  No Key Employee or Director shall have any rights as a
shareholder of the Company as a result of the grant of an Option or a Stock
Appreciation Right or a Stock Unit Grant pending the actual delivery of the
Stock subject to such Option or Stock Appreciation Right or Stock Unit Grant to
such Key Employee or Director.  A Key Employee’s or a Director’s rights as a
shareholder in the shares of Stock which remain subject to forfeiture under
§ 9.2(b) shall be set forth in the related Stock Grant Certificate.
 
17.2 No Contract of Employment.  The grant of an Option or a Stock Appreciation
Right or a Stock Grant or Stock Unit Grant to a Key Employee or Director under
this Plan shall not constitute a contract of employment or a right to continue
to serve on the Board and shall not confer on a Key Employee or Director any
rights upon his or her termination of employment or service in addition to those
rights, if any, expressly set forth in this Plan or the related Option
Certificate, Stock Appreciation Right Certificate, or Stock Grant Certificate.
 
17.3 Tax Withholding.  Each Option, Stock Appreciation Right, Stock Grant and
Stock Unit Grant shall be made subject to the condition that the Key Employee or
Director consents to whatever action the Committee directs to at least satisfy
the statutory federal and state tax withholding requirements, if any, which the
Company determines are applicable to the exercise of such Option or Stock
Appreciation Right or to the satisfaction of any forfeiture condition with
respect to Stock subject to a Stock
37

--------------------------------------------------------------------------------


 
Grant issued in the name of the Key Employee or Director or any payment made
pursuant to a Stock Unit Grant.  No withholding shall be effected under this
Plan which exceeds the federal and state tax withholding requirements.
 
17.4 Construction.  All references to sections (§) are to sections (§) of this
Plan unless otherwise indicated.  This Plan shall be construed under the laws of
the State of Delaware.  Each term set forth in § 2 shall, unless otherwise
stated, have the meaning set forth opposite such term for purposes of this Plan
and, for purposes of such definitions, the singular shall include the plural and
the plural shall include the singular.  Finally, if there is any conflict
between the terms of this Plan and the terms of any Option Certificate, Stock
Appreciation Right Certificate or Stock Grant Certificate, the terms of this
Plan shall control.
 
17.5 Other Conditions.  Each Option Certificate, Stock Appreciation
Right  Certificate or Stock Grant Certificate may require that a Key Employee or
a Director (as a condition to the exercise of an Option or a Stock Appreciation
Right or the issuance of Stock subject to a Stock Grant) enter into any
agreement or make such representations prepared by the Company, including
(without limitation) any agreement which restricts the transfer of Stock
acquired pursuant to the exercise of an Option or a Stock Appreciation Right or
a Stock Grant or provides for the repurchase of such Stock by the Company.  The
Company also may condition any payment under § 10 on a Director signing such an
agreement or making such representations.
 
17.6 Rule 16b-3.  The Committee shall have the right to amend any Option, Stock
Appreciation Right, Stock Grant or Stock Unit Grant to withhold or otherwise
restrict the transfer of any Stock or cash under this Plan to a Key Employee or
Director as the Committee deems appropriate in order to satisfy any condition or
requirement under Rule 16b-3 to the extent Rule 16 of the 1934 Act might be
applicable to such grant or transfer.
 
38

--------------------------------------------------------------------------------


17.7 Coordination with Employment Agreements and Other Agreements.  If the
Company enters into an employment agreement or other agreement with a Key
Employee or Director which expressly provides for the acceleration in vesting of
an outstanding Option, Stock Appreciation Right or Stock Grant or for the
extension of the deadline to exercise any rights under an outstanding Option,
Stock Appreciation Right or Stock Grant, any such acceleration or extension
shall be deemed effected pursuant to, and in accordance with, the terms of such
outstanding Option, Stock Appreciation Right or Stock Grant and this Plan even
if such employment agreement or other agreement is first effective after the
date the outstanding Option or Stock Appreciation Right was granted or the Stock
Grant was made.
 
IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Plan to evidence its adoption of this Plan.
 
 
 
NORTH AMERICAN GALVANIZING & COATINGS, INC.






By: _____________________________________                                                                                               


Date:  __________________________________
 
 
 
39

--------------------------------------------------------------------------------

